Title: Tonnage Duties, [5 May] 1789
From: Madison, James
To: 


[5 May 1789]

   
   Jackson moved to lower the proposed duty on vessels from nations having commercial treaties with the United States from thirty to twenty cents, pointing out the burden high tonnage duties placed on the agricultural exporting states of the South.


Mr. Madison. I believe every gentleman who hears the observations from the different quarters of this house, discovers great reason for every friend of the United States to congratulate himself upon the evident disposition, which has been displayed to conduct our business with harmony and concert.
We have evinced a disposition different from what was expected to arise from the different interests of the several parts of the union. I am persuaded that less contrariety of sentiment has taken place than was supposed by gentlemen, who did not chuse to magnify the causes of variance; every thing we have hitherto done, tends to make this evident; the importance of the union is justly estimated by all its parts; this being founded upon a perfect accordance of interest, it may become perpetual. I know that the point before us has often been selected as a proof, that there was an incompatibility of interests in the United States. On this opinion I beg leave to remark, that the difference in point of capacity in the several states to build ships, and furnish seamen, is much less than has generally been supposed. From the extremity of the northern states until we reach South-Carolina, materials of all sorts for ship-building can be obtained in abundance from the bounty of nature; even Georgia abounds with materials of superior quality; although their population disqualifies them for ship-building at present, yet their advantages are such as to enable them in a short time to rival the most prosperous state. In the next place, I may remark, that so far as the encouragement of our own shipping will be given, at the expence of the people of the United States, it will diffuse and equalize its operations in every part. The ships belonging to one place will, like the people, seek employment in another where better wages are obtained, and this in its operations will level any inequalities supposed to arise from legislative interference.
With respect to the particular article before the house, I do not think it requires the discussion that has been gone into. If we consider the small proportion of shipping belonging to nations in commercial alliance with the United States, a duty of 30 cents per ton will be found to affect, in a very small degree, the interest of any particular state; if it encreases a supply from that quarter, the burthen will lighten in proportion. With respect to the clause which follows, I have in view to make a proposition to obviate the complaints of the southern states. I mean that the duty shall be light until the 1st of January 1791, when it shall be encreased; this will give a considerable opportunity for those states that are able, to make gradual preparations to fill up the vacancy that will be left by the withdrawing of foreigners. The more I have been able to collect and compare facts, with respect to American and foreign shipping, the more I am persuaded that it is in our power, in a very short time, to supply all the tonnage necessary for our own commerce. It was said that the foreign tonnage consisted of two-thirds of what we employed; the facts before me warrant a result more favorable to the navigation of America. It appears from the returns of Massachusetts, that she employs in her commerce 76,857 tons of American, and but 8,794 foreign; New-York 55,000 American, and 30,000 foreign; Pennsylvania 44,089 tons of her own vessels, and 28,012 belonging to various other nations; Maryland gives employment to 35,671, 1–2 tons, the property of citizens of the United States, and 26,061, 1–2 belonging to foreigners; Virginia employs rather more foreign vessels, namely, 29,567 tons, and less American, viz. 26,705; South-Carolina has engaged in her trade 31,904 American, and 25,073 foreign; and Georgia employs but 6,500 American, and 13,500 foreign; so that, beside this latter, no state employs so great a proportion as two-thirds foreigners. New Hampshire, Connecticut, New-Jersey, and Delaware I have not been able to ascertain, but I think there is good reason to believe, that the proportion in those states is considerably in favor of American vessels. The tonnage employed in the seven states I have enumerated, amounts to 437,641 tons, of which 160,907 are all that is owned by foreigners. If I can draw any conclusion from this statement of facts, it is that we have a greater proportion of shipping than has been supposed. This circumstance, annexed to our capacity of encreasing the quantity of our tonnage, gives us a favourable presage of our future independence.
It has been said that the eastern states have not vessels to transport our produce. I believe, from a variety of circumstances, that the vessels of Massachusetts have not been so readily employed in the southern commerce as could be wished; this will perhaps continue to be the case, except our own citizens carry on our trade. At present it is almost exclusively in the hands of British merchants, and as long as their vessels are upon an equality with ours, they will naturally be inclined to give a preference to their own; but I hope to see this matter soon rectified, and the citizens of one state enabled to assist those of another and receive mutual benefits and advantages. To accomplish this, without doing an injury to any part of the union, I would propose to reduce the duty only to 25 cents, and encrease it at the end of the next year to 60 cents.
